Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification-Abstract
2.	The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. Thus, the applicants are advised to reduce the two paragraph abstract into a single paragraph. 
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 4:  It recites “wherein interface shear strength measured in accordance with a method defined in the present specification is 25 MPa or more”.  Paragraph [0087] of applicants’ published application, i.e., US PG PUB 2021/0087362, discloses that the claimed term “interface the bisphenol A epoxy resin.  However, claim 1, on which claim 4 depends from, only mention “an epoxy resin” and “carbon fiber”.  There is no mention of “bisphenol A epoxy resin” in claim 1 or claim 4.  Moreover, the method at which the interface shear strength is calculated specific to bisphenol A epoxy resin as well (see Paragraphs [0087]-[0092] of applicants’ published application, i.e., US PG PUB 2021/0087362).  Thus, in view of the instant specification, it is not clear whether the applicants intended for the claimed interface shear strength refer to the interface between the single fiber of the carbon fiber and bisphenol A epoxy resin as disclosed in the specification, or the interface between the carbon fiber and any and all types of epoxy resin. 
Clarification in the next response by applicants will be helpful to better ascertaining the scope of this claim.  
Accordingly, the scope of this claim is deemed indefinite.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Double Patenting I
4.	Claims 1-3 and 5-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 19 of co-pending U.S. Application No. 17/047,789 (hereinafter referred to as “US Appl. ‘789”; corresponding to US PG PUB 2021/0115208) in view of Ichikawa et al. (US 2014/0329075). 

	However, the claims of US Appl. ‘789 do not specifically mention that their prepreg and carbon fiber reinforced material satisfy the following conditions, namely (I) a surface oxygen concentration O/C of the carbon fiber measured by X-ray photoelectron spectroscopy is 0.10 or more and (II) a cured product obtained by curing the epoxy resin and hardener including a resin region having molecular anisotropy exhibiting interference fringes in polarizing microscope observation in a crossed Nicol state, required by the claims of the instant application.
	Nevertheless, Ichikawa et al. disclose the use of carbon fibers having a surface oxygen concentration O/C of 0.06 to 0.30 measured by X-ray photoelectron spectroscopy (overlaps with the presently claimed O/C of 0.10 or more) for carbon fiber reinforced composite material (Paragraphs [0001] and [0146]).  Ichikawa et al. also disclose that these particular carbon fibers provide better adhesion to an epoxy resin matrix (Paragraphs [0001] and [0146]).  Thus, it would have been obvious to one of ordinary skill in the art to employ the carbon fibers having the 
	Moreover, like applicants, Ichikawa et al. and the claims of US Appl. ‘789 mention the use of epoxy resin and a hardener for the purposes of preparing a prepreg and carbon fiber reinforced material.  Ichikawa et al. further disclose curing the epoxy resin with the hardener for the purposes of preparing a cured product (Paragraph [0256]).  Thus, Ichikawa et al. together with the claims of US Appl. ‘789 would have suggested obtaining the presently claimed cured product including a resin region having molecular anisotropy exhibiting interference fringes in polarizing microscope observation in a crossed Nicol state since Ichikawa et al. and US Appl. ‘789 would have suggested using the same ingredients as those presently claimed.  See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
This is a provisional nonstatutory double patenting rejection.
Double Patenting II
s 1-3 and 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 15, and 28 of U.S. Patent No. 9,765,194 (hereinafter referred to as “the patent”) in view of Ichikawa et al. (US 2014/0329075).
	The claims of the patent and the present application are drawn to a prepreg suitable for preparing a carbon fiber-reinforced composite material, comprising a sizing agent-coated carbon fibers (formed by applying a sizing agent containing an epoxy compound onto the carbon fibers), an epoxy resin, and a hardener (Compare claims 1-2 and 28 of the patent with claims 1-2 and 5-6 of the present application).  The patent claims an adhesion amount of the sizing agent is reduced to 0.09 to 0.2% by mass by ultrasonic cleaning of the sizing agent-coated carbon fibers in an acetone solvent (Compare claim 3 of the present application with claim 15 of the patent), which overlaps with the presently claimed attached amount of the sizing agent after washing the sizing agent-coated carbon fiber, i.e., 0.08% by mass or more.  See MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.).
	However, the claims of the patent do not specifically mention that their prepreg and carbon fiber reinforced material satisfy the following conditions, namely (I) a surface oxygen concentration O/C of the carbon fiber measured by X-ray photoelectron spectroscopy is 0.10 or more and (II) a cured product obtained by curing the epoxy resin and hardener including a resin region having molecular anisotropy exhibiting interference fringes in polarizing microscope observation in a crossed Nicol state, required by the claims of the instant application.

	Moreover, like applicants, Ichikawa et al. and the claims of the patent mention the use of epoxy resin and a hardener for the purposes of preparing a prepreg and carbon fiber reinforced material.  Ichikawa et al. further disclose curing the epoxy resin with the hardener for the purposes of preparing a cured product (Paragraph [0256]).  Thus, Ichikawa et al. together with the claims of the patent would have suggested obtaining the presently claimed cured product including a resin region having molecular anisotropy exhibiting interference fringes in polarizing microscope observation in a crossed Nicol state since Ichikawa et al. and the patent would have suggested using the same ingredients as those presently claimed.  See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (WO 2014/0173401; utilizing US 9,765,194 as its English equivalent) in view of Ichikawa et al. (US 2014/0329075). 
It is noted that Arai et al. (WO 2014/0107340) is used for date purposes, and all column and line numbers cited below refer to its English equivalent, namely US 9,765,194, as its English equivalent, since WO 2014/0107340 is in Japanese.
	As to Clams 1-2 and 5-6: Arai et al. disclose a prepreg comprising a sizing agent-coated carbon fiber formed by applying a sizing agent comprising an epoxy compound onto the carbon fiber, an epoxy resin, and a hardener (Col. 4, line 55-Col. 5, line 25, and Col. 261, lines 3-40).  Arai et al. disclose that their prepreg is used to prepare a carbon fiber-reinforced composite material (Col. 12, lines 35-55).  
	However, Arai et al. do not specifically mention that their prepreg and carbon fiber reinforced material satisfy the following conditions, namely (I) a surface oxygen concentration O/C of the carbon fiber measured by X-ray photoelectron spectroscopy is 0.10 or more and (II) a cured product obtained by curing the epoxy resin and hardener including a resin region having molecular anisotropy exhibiting interference fringes in polarizing microscope observation in a crossed Nicol state, as required by the claims of the instant application.
	Nevertheless, Ichikawa et al. disclose the use of carbon fibers having a surface oxygen concentration O/C of 0.06 to 0.30 measured by X-ray photoelectron spectroscopy (overlaps with the presently claimed O/C of 0.10 or more) for carbon fiber reinforced composite material (Paragraphs [0001] and [0146]).  Ichikawa et al. also disclose that these particular carbon fibers provide better adhesion to an epoxy resin matrix (Paragraphs [0001] and [0146]).  Thus, it would have been obvious to one of ordinary skill in the art to employ the carbon fibers having the presently claimed surface oxygen concentration measured by X-ray photoelectron spectroscopy taught by Ichikawa et al. in the prepregs and carbon fiber reinforced material discussed in Arai et al., with a reasonable expectation of successfully obtaining improved adhesion between the 
	Moreover, like applicants, Arai et al. and Ichikawa et al. mention the use of epoxy resin and a hardener for the purposes of preparing a prepreg and carbon fiber reinforced material.  Ichikawa et al. further disclose curing the epoxy resin with the hardener for the purposes of preparing a cured product (Paragraph [0256]).  Thus, Arai et al. together with Ichikawa et al. would have suggested obtaining the presently claimed cured product including a resin region having molecular anisotropy exhibiting interference fringes in polarizing microscope observation in a crossed Nicol state since Arai et al. and Ichikawa et al. would have suggested using the same ingredients as those presently claimed.  See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
	As to Claim 3: It recites “wherein an attached amount of the sizing agent after washing the sizing agent-coated carbon fiber measured in accordance with a method defined in the present specification is 0.08% by mass or more relative to the sizing agent-coated carbon fiber”.  The claimed method defined in the present specification refers to the method described in 2.  Arai et al. disclose an adhesion amount of the sizing agent is reduced to 0.09 to 0.2% by mass by ultrasonic cleaning of the sizing agent-coated carbon fibers in an acetone solvent to prepare sizing agent-coated carbon fiber useful for prepregs and carbon fiber-reinforced composite materials (Col. 1, lines 5-20 and Col. 263, lines 55-65), which overlaps with the presently claimed attached amount of the sizing agent after washing the sizing agent-coated carbon fiber, i.e., 0.08% by mass or more.  Thus, it would have been obvious to one of ordinary skill in the art to employ the claimed attached amount of sizing agent for the purposes of preparing sizing-agent coated carbon fiber suitable for prepregs and carbon fiber-reinforced composites as suggested by Arai et al.  See also MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.).

7.	Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 2014/0329075).
	As to Claims 1-2 and 5-6: Ichikawa et al. disclose a prepreg comprising a sizing agent-coated carbon fiber formed by applying a sizing agent comprising an epoxy compound onto the carbon fiber, an epoxy resin, and a hardener (Paragraphs [0057]-[0058], [0067] and [0074]).  
	However, Ichikawa et al. do not mention that their prepreg and carbon fiber reinforced material satisfy the claimed first condition, namely, a surface oxygen concentration O/C of the carbon fiber measured by X-ray photoelectron spectroscopy is 0.10 or more, with sufficient specificity to constitute anticipation within the meaning of 35 USC 102.  They also do not mention that their prepreg and carbon fiber reinforced material satisfy the second condition, namely a cured product obtained by curing the epoxy resin and hardener including a resin region having molecular anisotropy exhibiting interference fringes in polarizing microscope observation in a crossed Nicol state, as required by the claims of the instant application.
	Nevertheless, Ichikawa et al. do disclose the use of carbon fibers having a surface oxygen concentration O/C of 0.06 to 0.30 measured by X-ray photoelectron spectroscopy (overlaps with the presently claimed O/C of 0.10 or more) for carbon fiber reinforced composite material (Paragraphs [0001] and [0146]).  Ichikawa et al. also disclose that these particular carbon fibers provide better adhesion to an epoxy resin matrix (Paragraphs [0001] and [0146]).  Thus, it would have been obvious to one of ordinary skill in the art to employ the carbon fibers having the presently claimed surface oxygen concentration measured by X-ray photoelectron spectroscopy taught by Ichikawa et al. in the prepregs and carbon fiber reinforced material of the patent, with a reasonable expectation of successfully obtaining improved adhesion between the carbon fibers and epoxy resin matrix.  See MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness.). 

	As to Claim 3: It recites “wherein an attached amount of the sizing agent after washing the sizing agent-coated carbon fiber measured in accordance with a method defined in the present specification is 0.08% by mass or more relative to the sizing agent-coated carbon fiber”.  The claimed method defined in the present specification refers to the method described in Paragraph [0086] of applicants’ published application, i.e., US PG PUB 2021/0087362.  Ichikawa et al. disclose an adhesion amount of the sizing agent is reduced to 0.09 to 0.2% by mass by ultrasonic cleaning of the sizing agent-coated carbon fibers in an acetone solvent to prepare sizing agent-coated carbon fiber useful for prepregs and carbon fiber-reinforced composite materials (Paragraphs [0051] and [0069]), which overlaps with the presently claimed attached amount of the sizing agent after washing the sizing agent-coated carbon fiber, i.e., .

Allowable Subject Matter
8.	Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at h ttp://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 01/24/2020. 
        2 Paragraph [0086] of US PG PUB 2021/0087362 discloses the following: “the phrase ‘attached amount of the sizing agent remaining on the carbon fiber after washing the sizing agent-coated carbon fiber’ refers to an amount measured and calculated as follows.  To 10 ml of solution prepared by mixing acetonitrile and chloroform in a volume ratio of 9:1, 2.+-.0.5 g of the sizing agent-coated carbon fiber is immersed and subjected to ultrasonic washing for 20 minutes to elute the sizing agent from the fiber.  Thereafter, the carbon fiber is sufficiently dried and the mass is measured.  Furthermore, the carbon fiber after washing is subjected to heat treatment at 450.degree. C. for 15 minutes under a nitrogen atmosphere.  The attached amount of the sizing agent after washing is determined as a mass percent of a value obtained by dividing a mass change amount before and after the heat treatment by a mass of the sizing agent-coated carbon fiber before the heat treatment.”